Citation Nr: 0932990	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-09 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).  

2.  Propriety of the reduction of the disability ratings for 
the Veteran's service connected bilateral knee disability 
from 20 percent to 10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2006, January 2007, and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans' Law Judge 
in May 2009 and a transcript of that hearing is of record.  
At that hearing, the Veteran submitted additional evidence, 
but waived RO review in a signed writing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disability to include PTSD.  He is 
also appealing the reduction in the disability ratings 
assigned to his service connected left and right knee 
disabilities from 20 percent to 10 percent.  

Acquired Psychiatric Disability

There is no evidence in the Veteran's service treatment 
records that he was ever treated for a psychiatric disorder 
during his active service.  However, the Veteran has a 
current diagnosis of depression with psychotic features and 
VA treatment notes attribute at least some of the Veteran's 
current psychological distress to alleged traumatic memories 
of stressful events during the Veteran's military service.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that there is sufficient indication of a 
connection between the Veteran's active service and his 
current acquired psychiatric disability to warrant referral 
for a VA examination.  The examiner is asked to render an 
opinion as to whether it is at least as likely as not (fifty 
percent or greater) that the Veteran's current acquired 
psychiatric disability had onset in service or was caused or 
aggravated by the Veteran's active military service.  

Additionally, the Veteran has reported that during his active 
service some of the recruits he was training filed complaints 
alleging that the Veteran had behaved inappropriately.  It 
appears that these allegations were investigated by the 
military.  

On remand, the RO is instructed to obtain the Veteran's 
personnel records to determine if some of the incidents the 
Veteran has described can be corroborated and if anything in 
the Veteran's personnel records supports the Veteran's 
assertions that he was under extreme stress at this time.  

Bilateral Knee Disability

In a July 2007 rating decision, the RO reduced the disability 
ratings for the Veteran's left and right knee disabilities 
from 20 percent disabling to 10 percent disabling.  The Board 
notes that in a September 2006 VA examination report, the 
examiner reported that the Veteran had range of motion in his 
left and right knees "from 70 degrees of extension to 90 
degrees of extension."  

It is unclear whether this statement means that the Veteran's 
range of motion is limited to a range of only 20 degrees or 
that the Veteran is able to hyper-extend his legs or whether 
the examiner made an error in reporting his measurements.  
However, if the Veteran's range of motion really is limited 
to only 20 degrees, a reduction in his disability rating for 
either knee would not be appropriate.  Thus, the Veteran must 
be afforded another VA examination of his left and right knee 
disabilities to accurately determine the nature and extent of 
his current disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable 
efforts to obtain the Veteran's service 
personnel records.  If these records do 
not exist, the RO should make a formal 
finding of such.  


2.  The RO should schedule the Veteran for 
a VA examination of his acquired 
psychiatric disability.  The examiner 
should note any functional impairment 
caused by the Veteran's disability, 
including a full description of the 
effects of his disability upon his 
ordinary activities, if any.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater) that the 
Veteran's acquired psychiatric disability 
had onset in service or was caused or 
aggravated by his active service, 
including secondary to an already service 
connected disability.  

3.  The RO should schedule the Veteran for 
a VA examination of his bilateral knee 
disability.  The examiner should note any 
functional impairment caused by the 
Veteran's disability, including a full 
description of the effects of his 
disability upon his ordinary activities, 
if any.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  


4.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

